I concur in the above analysis because it states what is unquestionably the law: jeopardy attaches when a guilty plea is accepted, not proffered. Here, for some unknown reason, the prosecution proceeded in separate courts on similar charges and realized its mistake about five minutes too late. Prosecuting a defendant for misdemeanors in municipal court and for felonies in the court of common pleas has always been fraught with peril of just this result. "A defendant should answer at one time and in one court for crimes committed at one time and in one place."3 Here, we have at least two judges, two prosecutors, two court reporters, and two sets of bailiffs, clerks and other supernumeraries involved in needless and in this case counterproductive duplication of effort, the upshot of which is this appeal, involving another set of judges, lawyers, clerks, etc., to determine the legal import of this procedure.
We have enough criminals, and enough cases, without the added problems created by this type of bifurcation of charges.4
Though I do not necessarily approve of the end result here, we must follow constitutional mandates. We cannot engraft exceptions or modifications onto constitutional principles, much as we might like to do so. The dissent's proposed exception to the rule that jeopardy attaches upon the trial court's acceptance of a guilty plea — that the trial judge must be "fully informed of the particulars" — would require the judge to conduct a Crim.R. 11 colloquy with himself or herself before accepting a guilty plea. And if it were necessary for the judge to first know everything about the circumstances of the case, including the facts, and whether there were other charges pending, a Pandora's box would indeed be open. Such a caveat to all guilty pleas would make the trial court's function impossible and render voidable most guilty pleas. Surely, such a far-reaching rule would not be welcomed by the prosecution. *Page 96 
It is not the defendant's job to conduct the prosecution against him, and the defense here had no duty to tell the court or the prosecutor of the indictment already procured by the prosecution itself. The dissent is quite correct that the defendant had no absolute right to plead guilty, and the trial court could have refused to accept the plea. But that is not the case here.
It is also important to note that the reckless-operation offense, to which the defendant pleaded guilty, barred prosecution of the failure to comply only as a felony. The defendant here can receive a sentence of six months for the failure-to-comply offense. He cannot receive the felony sentence because jeopardy has attached to the element that elevates the offense to a felony.
3 State v. Gartrell (1995), 103 Ohio App. 3d 588, 590,660 N.E.2d 527, 529 (Painter, J., concurring).
4 Id. at 590-591, 660 N.E.2d at 529.